Case 18-11801-LSS Doc 1442 Filed 04/30/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DIS'I`RIC'I` OF DELAWARE

In re Chapter 7
J & M SALES, INC., et al.‘ Case No. 18-11801 (LSS)
- Debtors. (Jointly Administered)

Re: Doc Nos. 1426 &

 

ORDER GRANTING MOTION OF MICHAEL FALLAS TO QUASH SUBPOENA TO
APPEAR AND TESTIFY AT A HEARING OR TRIAL IN A BANKRUP'I`CY CASE
(OR ADVERSARY PROCEEDING)

Upon the Motion ofMichael Fallas to Quash Subpoena to Appear And Testz']j) at a Hearing

 

or Trial in a Bankruptcy Case (orAdversmy Proceeding) (the “Motion”), filed by Michael Fallas
(“M”); due and sufficient notice of the l\/Iotion having been provided to all necessary parties;
it appearing that no other or further notice need be provided; the Coui't having jurisdiction to
consider the Motion and the relief requested therein in accordance With 28 U.S.C. §§ 157 and
1334; this Court’s entry of a final order being consistent with Article III of the United States
Constitution; venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; a hearing
on the Motion having been held on April 30, 2019 at 2:00 p.m. (ET) before this Court (the
“HLring”); upomhw%erdloWHeHrinandalwftheProeeedingebefomhe@ean&the£ad&*
M&WM~MMMTWUWMMM&M@HMHHM;USMM~
anmim;melegMMualbawstnwthe~menaWMheHeMgM-g

 

egrahamijformeréHEf";gEH{@gug@;§jgm;mandafmr_due.aeiin§rari:@nrh:emi§at

 

l The Debtors in the above-captioned cases, along with the last four digits of each Debtor’S federal tax
identification number, are: J & M Sales Inc. (4697); Nationai Stores, Ine. (4874); 3 & M SaleS of Texas,
LLC (5979); FP Stores, Inc. (6795); Southern leland Stores, LLC (8099); Southern Island Retaii Stores
LLC (4237); Caribbean leland Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Ine.
(6052); and Pazzo Managernent LLC (1924). The location of the Debtors’ service address is 15001 South
Figueroa Street, Gardena, California 90248.

AsH\2667336v1 l

INEPAC 6!80§69v.i

/-"'

 

Case 18-11801-_|_88 Doc 1442 Filed 04/30/19 Page 2 of 2

“- cease?rppearingethere , “ 354 .%?£" /§Z§£g”‘@’&i
f f“°l`"" nice twa farm/raped ref iii ‘/'%€ j

IT IS HEREBY ORDERED as foilows:

l. The Motion is GRANTE s v

. 1314 §§ §z;f“ §r%>r drew

2. The Subpoena (as that term is defined in the Motion) is quashed in its entirety.

3. Fallas is not required to appear and testify at the hearings on the Emergency
Motion or the Sanctions Motion (as those terms are defined in the i\/Iotion).

4. This Court retains jurisdiction to hear and determine ali matters arising from or

relating to the implementation, interpretation, and enforcement of this Order.

§§ W m draws way we 1ach
Cg;@Mg/E rf tri-ri jré££rri; gic viz/ag grew/sipa rt fe
l ~ . §U»d/t NFWMM ,&%M€ M, prairie atf <a.;_

 
 

 

 

aff . _ . _ _
_ {€DUL,KM Wprf/ZSM (,Ufi“% m 551 WJQ[&?UW{£ i§{€.e/t&:/F/M;B? fgt/dd

§ `
LAURlE sELBER SILVERSTEIN
UNITED STATBS BANKRUPTCY JU DGE

I`-:'rted: MBO . Zm€
Wilmington, Delaware
\ _- Asr-I\zsmssevi 2

IMPAC 618{]169v. f

 

